DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 6/6/2022. As directed by the amendment: claims 1, 3, 4, 7 have been amended; claims 2 and 8-9 have been cancelled and new claims 10-13 have been added.  Thus, claims 1, 3-7 and 10-13 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “an outer surface” (line 3) is unclear as to whether it is the same or different from “an outer roller surface” recited earlier on line 2 in the claim. For the purpose of examination, “an outer surface” is interpreted as the same of “an outer roller surface”
The remaining claims 3-7 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee (US 6,647,572) in view of Han (US 2007/0213646)
Regarding claim 1, as best understood, Lee discloses a massage roller assembly 10 (figs. 1-3, see abstract) comprising: 
an outer roller surface that defines a central axis (see outer surface of cushion 13 defining a central axis in fig. 2), 
a main body portion 13 (“cushioning segments 13”, col. 2, line 66) that includes the outer surface (fig. 2)
a plurality of vibration motors 12 (fig. 2, “vibrating motors 12”, see col. 2, lines 62-63) positioned adjacent to the outer roller surface (best seen in fig. 2) and configured to transmit vibrations to the outer roller surface (vibrating motors 12 adjacent to cushion 13 in fig. 2), and, wherein the vibration motors are individually controllable such that at least first and second sets of vibration motors (multiple of vibrating motors 12 in fig. 2 forming at least first and second sets of vibration motors) can be switched on and off separately (“a manual button 21 for individually driving the vibrating motors 12”, see col. 3, lines 35-36).
Lee does not disclose the main body portion includes the outer surface having a plurality of vibration motor recesses and wherein each vibration motor in the plurality of vibration motors is disposed in one of the plurality of vibration motor recesses. However, Han teaches a massaging pillow assembly (fig. 9, see abstract) comprising main body portion 11 includes an outer surface (see outer surface of portion 9 in fig. 9) having a plurality of vibration motor recesses (“holes formed on the surface of the pillow”, see abstract and also see recesses for receiving corresponding vibration devices 3/4/5 in fig. 9) and wherein each vibration motor in the plurality of vibration motors is disposed in one of the plurality of vibration motor recesses (“making a regular space in the inside of the pillow, and installing the vibration motor”, see abstract; also see fig. 9)
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Lee’s device such that the outer surface having a plurality of vibration motor recesses and wherein each vibration motor in the plurality of vibration motors is disposed in one of the plurality of vibration motor recesses, as taught and suggested by Han, for the purpose of providing suitable installation of the vibration generating parts in an enhanced configuration such that the massaging assembly can continuously massage the neck of the user to stimulate the blood vessel of the neck, and thus that it can be possible to enhance the blood circulation and to recover the fatigue as soon as possible and to make a head fresh by supplying an oxygen to a brain, and to make promotion of health (see Han’s [00080])
Regarding claims 3 and 5, Lee discloses an outer cover 28 (fig. 5, “outer envelope 28”, see col. 3, lines 15-16), and wherein the outer cover 28 covers the plurality of vibration motors 12 (see figs. 2 and 5); and the roller assembly comprising a cylindrical shape (fig. 1 “cylinder-shaped configuration”, see abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Lee/Han and further in view of Inada et al. (US 6,832,991)
Regarding Claim 4, Lee discloses the massage roller assembly of claim 1, but fails to explicitly disclose comprising at least a first sensor configured to sense the position of a user on the outer roller surface. However, Inada is in the field of massage (see abstract), and teaches at least a first sensor (detector 240, Figs. 36 and 37) configured to sense the position of a user on the outer roller surface (roller type therapeutic members 226, detector 240, Col. 14, lines 11-23; Figs. 36 and 37).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Lee’s device to include a first sensor configured to sense the position of a user, as taught and suggested by Inada, for the purpose of providing suitable detecting means for detecting the position or posture of the body with respect to the massage apparatus and thereby use said position data to control the operation of the device (Inada’s Col. 12, lines 28-36).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
Lee/Han and further in view of Wu (US 5,413,551)
Regarding Claim 6, Lee fails to explicitly disclose comprising a spherical shape. However, Wu teaches a spherical massage device comprising a spherical shape (Fig. 1; “spherical massage device”, see abstract).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Lee’s device such that the device comprising a spherical shape, as taught and suggested by Wu, for the purpose of providing a spherical-shaped massage device suitable to be held in hands to massage the hand muscles (see Wu’s col. 1, lines 5-7) and particularly suitable to massage palms and fingers (Wu’s col. 1, lines 30-31)

Allowable Subject Matter.
Claims 7 and 10-13 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785